DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7-10, 14, 18 and 20-22 have been presented for examination.
Claims 2, 4, 6, 11-13, 15-17 and 19 have been canceled.
Claims 20-22 are new.
Claims 1, 3, 5, 7-10, 14, 18 and 20-22 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 12/07/2021 have been fully considered. Objections to the claims are withdrawn in view of the amendments to the claims. The rejection of claims under 35 U.S.C. 112 are withdrawn in view of the amendments and/or cancellation of claims.
Applicant’s argument/amendment regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant assert on pg. 8 paragraph 5 that the claims as amended recite “using a processor” which are not capable of being performed by the human mind. Examiner agrees that using a computer processor is not cable of being performed by the human mind, however, the amendment amounts to mere instructions to apply the abstract idea using a generic computer and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (See MPEP 2106.04(d) and 2106.05(f)). Therefore, Examiner maintains that the claim directs to an abstract idea.
Applicant further argues on pg. 8 paragraph 6 that claim 1 now recites “providing a computer terminal to allow a user to create a room-space layout based on a layout of base or wall units inserted into a room-space” that is significantly more than just the performance of an abstract idea. Examiner respectfully disagrees and asserts that this limitation is viewed as insignificant extra-solution activity as shown in the updated 101 analysis below and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant further asserts on pg. 9 paragraph 1 that claim 7 further restricts the method to a practical application. Examiner respectfully disagrees and asserts as shown previously in the 101 analysis that the additional elements of claim 7 are viewed as insignificant extra-solution activity that do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant further asserts on pg. 9 paragraph 3 that newly added claims 20-22 limit the application of the method to a practical application. Examiner respectfully disagrees for the reasons shown in the updated 101 analysis regarding claims 20-22 below.
The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments/amendments, see pg. 7 paragraph 5, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pullan (US 20160196689 A1),  Bader (US 20130257243 A1) and CabinetSoftware (“Cabinet Solutions: Staggered Height Upper Cabinet”; YouTube video published May 30, 2014. Screenshots below retrieved 6/13/2022. URL: https://www.youtube.com/watch?v=1PmMxlOsIn4).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3, 5, 7-10, 14, 18 and 20-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1, 3, 5, 7-10 and 20-22 are directed to a statutory category as a process, claim 14 is directed to a statutory category as a machine, and claim 18 is directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
Automatically determining a need for one or more end panels and their locations in a room-space layout based on a layout of base or wall units inserted into the room-space, including determining a size of an exposed side of one of the units;
determining a cut position relative to a standard end-panel portion having a standard size value, to leave a remnant portion and a needed end-panel portion, a size of the needed end-panel portion corresponding to the size of the exposed side of the unit, such that the size of the needed end-panel portion and the remnant portion add up to the standard size value;
amending the cut position upon adjustment of the room-space layout; wherein, adjustments are made automatically to the remnant portion and the needed end-panel portion,
wherein said determining a size of an exposed side of one of the units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to the height of the one of the wall units, determining a difference in the height between the height of the one of the wall units and the reduced height of the another wall unit.
The limitation of “Automatically determining a need for one or more end panels and their locations in a room-space layout based on a layout of base or wall units inserted into the room-space, including determining a size of an exposed side of one of the units”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a processor” language, “determining” in the context of this claim encompasses the user mentally determining where end panels are needed and what size they should be based on a room layout. 
Similarly, the limitation of “determining a cut position relative to a standard end-panel portion having a standard size value, to leave a remnant portion and a needed end-panel portion, a size of the needed end-panel portion corresponding to the size of the exposed side of the unit, such that the size of the needed end-panel portion and the remnant portion add up to the standard size value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a processor” language, “determining” in the context of this claim encompasses the user mentally calculating cut positions with the constraint that the portions add up. Additionally, this limitation encompasses a mathematical concept by reciting a mathematical relationship and calculations.
Similarly, the limitation of “amending the cut position upon adjustment of the room-space layout; wherein, adjustments are made automatically to the remnant portion and the needed end-panel portion”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a processor” language, “amending” in the context of this claim encompasses the user mentally adjusting positions.
Similarly, the limitation of “wherein said determining a size of an exposed side of one of the units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to the height of the one of the wall units, determining a difference in the height between the height of the one of the wall units and the reduced height of the another wall unit”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user mentally calculating a size of an exposed side based on the layout and size of units.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “computer-implemented” and “using the processor”. The computer is recited at a high-level of generality (i.e., as a generic computer performing steps of a method) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional element of “providing a computer terminal to allow a user to create a room-space layout based on a layout of base or wall units inserted into a room-space” is viewed as insignificant extra solution activity  or mere nominal or tangential addition to claim amounting to mere data input and output (MPEP 2106.05(g)). The additional elements of “end panel” and “layout of base or wall units” is viewed as selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element “computer-implemented” and “using a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional element of “providing a computer terminal to allow a user to create a room-space layout based on a layout of base or wall units inserted into a room-space” is viewed as insignificant extra solution activity  or mere nominal or tangential addition to claim amounting to mere data input and output (MPEP 2106.05(g)). The additional elements of “end panels” and “layout of base or wall units” is viewed as selecting a particular data source or type of data to be manipulated (see MPEP 2106.05(g)) and does not amount to significantly more than the abstract idea. The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.

Claim 3 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The additional element of an “end panel” are viewed as selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)) and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 5 further limits the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception and encompasses mathematical equations thereby reciting a Mathematical Concept judicial exception. The claim does not recite any additional elements and therefore does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 7 further limits the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the additional element “communicating with a sales system such that amendments made to the room-space layout are automatically made in the sales system”, however this element is viewed as insignificant extra-solution activity of outputting a result (see MPEP 2106.04(d) and 2106.05(g)). Therefore, the additional element does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 8 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The additional elements of “end panel” is viewed as selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)) and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 9 further limits the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the additional element “notifying a user upon removal of an automatically added end panel”, however this element is viewed as insignificant extra-solution activity of outputting a result (see MPEP 2106.04(d) and 2106.05(g)). Therefore, the additional element does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 10 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The additional elements of “filler panel” is viewed as selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)) and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

Claims 14 and 18 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” The claim is rejected using the same rationale used in claim 1 above.

Claim 20 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. For example, “managing use of the standard end-panel portion” encompasses a user mentally determining how to use it in the design space.
Claim 21 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the additional limitations of “managing end panel production in accordance with the cut position determined by the processor,” however, this limitation is viewed as insignificant extra-solution activity of insignificant applications that does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(g)).

Claim 22 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with the limitations of “cutting the standard end-panel portion in accordance with the cut position determined by the processor,” which could be interpreted to encompass a user mentally dividing up the standard end-panel portion in the design space and therefore recites the abstract ide. However, in arguendo, if this limitation were to be interpreted to be an additional limitation of physically cutting the standard end-panel portion, it would be viewed as insignificant extra-solution activity of insignificant applications that does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(g)).	


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8, 10, 14, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being obvious over Pullan (US 20160196689 A1) in view of Bader (US 20130257243 A1) and CabinetSoftware (“Cabinet Solutions: Staggered Height Upper Cabinet”; YouTube video published May 30, 2014. Screenshots below retrieved 6/13/2022. URL: https://www.youtube.com/watch?v=1PmMxlOsIn4).
Regarding claim 1, Pullan recites a method of planning a room space ([0009] “Accordingly, the present invention aims to provide an apparatus and method of planning a room”), including arranging a plurality of components for cutting ([0079] “Worktops tend to be manufactured according to standard sizes, and when one is notionally cut, as part of the planning process, the planning tool can retain the virtual remnant, or offcut, for use elsewhere in the design.”), the method comprising the steps of:
providing a computer terminal to allow a user to create a room-space layout based on a layout of base or wall units inserted into a room-space (col. 3 “A computer terminal, advantageously based in or close to a showroom or sales office, allows a user to create a design of a room space, and then to select from articles to be installed in the room space. ” And “The database 18 contains data of a plurality of types of product that are available for the design of a room space. In the example of a kitchen room space, the database contains product details of items such as room fixtures, floor units, wall units, worktops, handles, cornices, plinths, pelmets, sinks, taps, appliances and accessories”);
using a processor to automatically ([0036] “The local processor 20, which may comprise a personal computer, has stored thereon a computer programme for causing the processor 20 carry out a room space design method, and for displaying a design template, and an image of the design, on the display 28, as will be described below. A 3-D engine, located within the local processor 20, is able to create and display a virtual room space on the display 28.”) determine a need for one or more end panels and their locations in a room-space layout, including determining a size of an exposed side of one of the wall units ([0080] “In a related embodiment (not shown) an automatic attribution of edge-banding--which is an aesthetic strip of material added to the exposed edge of a worktop and is usually coded to match the worktop in colour and finish--is performed on worktop portions, according to whether the design requires edge-banding. If needed, the required edge-banding is added automatically to the order.” Also see [0057] “FIG. 4 shows schematically the detailed process of step 212, in which the fixtures of the room are selected. Starting at step 2120 a fixture with standard dimensions is then added at step 2122. An example of such a fixture is a door or a window. The dimensions of the fixture are amended at step 2124 and the position of the fixture may be changed at 2126.” And [0058] “Turning to FIG. 5, this shows schematically the detail of the process at step 214, in which floor and wall units--such as cabinets and cupboards--are selected. Starting at 2140, the height of the unit is chosen at step 2142, then the unit type at step 2144, and the width at step 2146. The unit is then dragged and dropped (step 2148) into position on the 2-D plan, before unit options are configured from a menu specific to the unit at step 2150. Examples of unit options include door or drawer units.” Examiner notes that while the exposed side of Pullan is for a worktop it would be obvious to one of ordinary skill in the art to perform simple substitution of substituting a wall unit for the worktop in order to obtain predictable results of determining the exposed side for other elements in the room layout);
using the processor to determine a cut position relative to a standard end-panel portion having a standard size value, to leave a remnant portion and a needed end-panel portion, such that the size of the component portion and the remnant portion add up to the standard size value ([0016] “The design unit may be arranged to specify a worktop portion having a worktop portion size value (WP), e.g. length, derived from a standard worktop having a standard worktop size value (SW) to leave a remnant having a remnant size value (R), wherein the worktop portion size value and the remnant size value add up to the standard worktop size value, such that when the worktop portion size value is amended the remnant size value is automatically amended. Thus the relationship WP+R=SW may be maintained throughout any amendments.” And [0079] “Worktops tend to be manufactured according to standard sizes, and when one is notionally cut, as part of the planning process, the planning tool can retain the virtual remnant, or offcut, for use elsewhere in the design. This means that worktops can be used efficiently with minimum waste and therefore minimum cost to a customer. In one embodiment of the present invention (not shown) when a worktop offcut is created it is placed by the planning tool in a virtual bin for use later in the design. Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated. This process minimises waste, and also prevents the accidental over-specifying of a remnant. If an attempt is made to use a remnant in a position for which its size (typically length) is insufficient, a visual warning is provided to the user and the action is prohibited by the tool.” And [0017] “Preferably the system provides that when further worktop portions are specified from the remnant, such that the further worktop portion size values are WP1, WP2, WP3 and so on, the remnant size value R is automatically amended so that the relationship (WP1+WP2+WP3 . . . )+R=SW.” Examiner notes that the broadest reasonable interpretation of an end panel encompasses both a worktop and edge-banding. While Pullan’s method of determining a cut position is related to worktops, it would be obvious to one of ordinary skill in the art to also apply this technique to determining a cut position for edge-banding by substituting one known construction material (worktop) with another (edge-banding) to obtain predictable results of reducing edge-banding waste),
a size of the needed end-panel portion corresponding to the size of the exposed side of the unit ([0080] “In a related embodiment (not shown) an automatic attribution of edge-banding--which is an aesthetic strip of material added to the exposed edge of a worktop and is usually coded to match the worktop in colour and finish--is performed on worktop portions, according to whether the design requires edge-banding. If needed, the required edge-banding is added automatically to the order.”); and
using the processor to amend the cut position upon adjustment of the room-space; wherein, adjustments are made automatically to the remnant portion and the needed end-panel portion ([0016] “when the worktop portion size value is amended the remnant size value is automatically amended.  Thus the relationship WP+R=SW may be maintained throughout any amendments” And [0079] “Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated.”).
Pullan does not appear to explicitly disclose determining a need for one or more end panels and their locations in a room-space layout based on a layout of base or wall units inserted into the room-space.
However, Bader teaches determining a need for one or more end panels and their locations in a room-space layout based on a layout of base or wall units inserted into the room-space ([0009] “Semi-frameless cabinets are made using the frameless cabinet model, but relatively thin wood veneers or edge strips are added to the front edge of the side, top and base panels to provide for a more finished "frame-like" appearance to the front of the box panel assembly or cabinet box. FIGS. 4 and 5 illustrate a semi-frameless construction. A veneer or aesthetic edge piece 80 is applied individually to each side panel 82, top panel 84 and bottom panel 86 for finishing purposes. There is no construction of a separate frame. The edge strips or pieces of veneer 80 are not joined together to form a frame prior to being attached to the panels 82, 84 and 86. The veneers 80 provide no structural support or integrity to the cabinet. Rather, the veneers 80 are purely aesthetic.” Also see ([0025] “Similarly, stiles or frame members associated with side panels may extend laterally outwardly”).
Pullan and Bader are analogous art because they are from the same field of endeavor of room design and objects.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try replacing the worktop disclosed by Pullan with the end panels and cabinets layout disclosed by Bader in order to obtain predictable results of minimizing aesthetic edge piece waste.
 One of ordinary skill in the art would have been motivated to make this modification for finishing purposes (Bader [0009]) and in order to fill gaps between an end cabinet and a wall (Bader [0025]).

Puller in combination with Bader to not appear to teach wherein said determining a size of an exposed side of one of the wall units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to a height of the one of the wall units, determining a difference in height between the height of the one of the wall units and the reduced height of the another base or wall unit.

However, CabinetSoftware teaches wherein said determining a size of an exposed side of one of the wall units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to a height of the one of the wall units, determining a difference in height between the height of the one of the wall units and the reduced height of the another base or wall unit.
CabinetSoftware is a YouTube tutorial video for using software to customize cabinets with staggered heights (video description “Designing a staggered height upper cabinet in Cabinet Solutions”). The instructor begins by placing three adjacent wall units.

    PNG
    media_image1.png
    1115
    1389
    media_image1.png
    Greyscale

The instructor then modifies the size of the middle cabinet.
[AltContent: arrow]
    PNG
    media_image2.png
    984
    1319
    media_image2.png
    Greyscale

	As can be seen in the image above, the software automatically determines the difference in height between the adjacent cabinets to be 23”. Therefore, CabinetSoftware teaches “when the one of the wall units is adjacent to another wall unit having a reduced height relative to a height of the one of the wall units, determining a difference in height between the height of the one of the wall units and the reduced height of the another base or wall unit.”
Pullan, Bader and CabinetSoftware are analogous art because they are from the same field of endeavor of room design and objects.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the room space method disclosed by Pullan in combination with Bader with height difference determination of CabinetSoftware in order to include staggered height cabinets in order to accommodate additional room features such as the presence of a window (CabinetSoftware screenshot below).

    PNG
    media_image3.png
    975
    1318
    media_image3.png
    Greyscale


Regarding claim 3, the references teach the method of claim 1. Pullan further teaches further comprising arranging an end panel relative to the standard component portion so as to minimise the size of the remnant portion ([0079] “Worktops tend to be manufactured according to standard sizes, and when one is notionally cut, as part of the planning process, the planning tool can retain the virtual remnant, or offcut, for use elsewhere in the design. This means that worktops can be used efficiently with minimum waste and therefore minimum cost to a customer.” And [0080] “In a related embodiment (not shown) an automatic attribution of edge-banding--which is an aesthetic strip of material added to the exposed edge of a worktop and is usually coded to match the worktop in colour and finish--is performed on worktop portions, according to whether the design requires edge-banding. If needed, the required edge-banding is added automatically to the order.” Examiner notes that it would be obvious to one of ordinary skill in the art to also apply this technique to determining a cut position for edge-banding by substituting one known construction material (worktop) with another (edge-banding) to obtain predictable results of reducing edge-banding waste).

Regarding claim 5, the references teach the method of claim 1. Pullan further teaches wherein: the standard end-panel portion has a standard size value SC and the remnant portion has a size value R ([0016] “The design unit may be arranged to specify a worktop portion having a worktop portion size value (WP), e.g. length, derived from a standard worktop having a standard worktop size value (SW) to leave a remnant having a remnant size value (R), wherein the worktop portion size value and the remnant size value add up to the standard worktop size value, such that when the worktop portion size value is amended the remnant size value is automatically amended.  Thus the relationship WP+R=SW may be maintained throughout any amendments.” And [0079] “Worktops tend to be manufactured according to standard sizes, and when one is notionally cut, as part of the planning process, the planning tool can retain the virtual remnant, or offcut, for use elsewhere in the design. This means that worktops can be used efficiently with minimum waste and therefore minimum cost to a customer. In one embodiment of the present invention (not shown) when a worktop offcut is created it is placed by the planning tool in a virtual bin for use later in the design. Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated. This process minimises waste, and also prevents the accidental over-specifying of a remnant. If an attempt is made to use a remnant in a position for which its size (typically length) is insufficient, a visual warning is provided to the user and the action is prohibited by the tool.”); and
 the method comprises specifying further end-panel portions from the remnant portion, such that further specified end-panel portion size values are CP1, CP2, CP3 and so on, and the method comprises automatically amending the remnant size value R to maintain a relationship (CP1 + CP2 + CP3 + ... ) + R =SC ([0017] “Preferably the system provides that when further worktop portions are specified from the remnant, such that the further worktop portion size values are WP1, WP2, WP3 and so on, the remnant size value R is automatically amended so that the relationship (WP1+WP2+WP3 . . . )+R=SW.”).

Regarding claim 7, the references teach the method of claim 1. Pullan further teaches communicating with a sales system such that amendments made to the room-space layout are automatically made in the sales system ([0014] “Preferably the design system is arranged to communicate with a sales system having an estimate, or quote, function and/or an order function. The design system and sales system may be arranged to communicate such that amendments made to a design are automatically made in the sales system.”).

Regarding claim 8, the references teach the method of claim 1. Pullan further teaches comprising automatically adding one or more end panels to the room-space layout based on the layout of units inserted into the room-space ([0080] “In a related embodiment (not shown) an automatic attribution of edge-banding--which is an aesthetic strip of material added to the exposed edge of a worktop and is usually coded to match the worktop in colour and finish--is performed on worktop portions, according to whether the design requires edge-banding. If needed, the required edge-banding is added automatically to the order.” And [0081] “Corner bases are used to fill the gaps that are sometimes created at the corners of a room plan, where units meet. The planning tool can also calculate these automatically and add them to the order, based upon the requirements of the finished design.”).

Regarding claim 10, the references teach the method of claim 1. Pullan further teaches determining a need for, and automatically inserting, a filler panel when a unit is positioned in a pre-determined location ([0081] “Corner bases are used to fill the gaps that are sometimes created at the corners of a room plan, where units meet. The planning tool can also calculate these automatically and add them to the order, based upon the requirements of the finished design.”).

Regarding claim 14, the references teach an apparatus comprising a processor and a memory having therein computer readable instructions, the processor being configured for receiving from a computer terminal selections made by a user for creating a room-space layout based on a layout of base or wall units inserted into a room-space, and the processor being arranged in use to read the computer readable instructions to cause the performance of a method of arranging a plurality of end panels for cutting, the method comprising: automatically determining a need for one or more end-panels and their locations in the room-space layout based on a layout of base or wall units inserted into the room space, including determining a size of an exposed side of one of the wall units; determining a cut position relative to a standard end-panel portion having a standard size value, to leave a remnant portion and a needed end-panel portion, a size of the needed end-panel portion corresponding to the size of the exposed side of the one of the wall units, such that the size of the needed end-panel portion and the remnant portion add up to the standard size value; and amending the cut position upon adjustment of the room-space layout; wherein, adjustments are made automatically to the remnant portion and the needed end-panel, wherein said determining a size of an exposed side of one of the units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to a height of the one of the wall units, determining a difference in height between the height of the one of the wall units and the reduced height of the another wall unit. (see rejection claim 1).

Regarding claim 18, the references teach a computer program product on a non-transitory computer readable storage medium, comprising computer readable instructions that, when executed by a computer, cause the computer to perform  a method of arranging a plurality of end-panels for cutting, the method comprising the steps of: receiving from a computer terminal selections made by a user for creating a room-space layout based on a layout of base or wall units inserted into the  room-space; automatically determining a need for one or more end-panel locations in a room-space layout based on a layout of base or wall units inserted into a room space, including determining a size of an exposed side of one of the wall units; determining a cut position relative to a standard end-panel portion having a standard size value, to leave a remnant portion and a needed end-panel portion, a size of the needed end-panel portion corresponding to the size of the exposed side of the one of the wall units, such that the size of the needed end-panel portion and the remnant portion add up to the standard size value; and amending the cut position upon adjustment of the room-space layout; wherein, adjustments are made automatically to the remnant portion and the needed end-panel portion, and wherein said determining a size of an exposed side of one of the units comprises, when the one of the wall units is adjacent to another wall unit having a reduced height relative to the height of the one of the wall units, determining a difference in the height between the height of the one of the wall units and the reduced height of the another wall unit (see rejection claim 1).

Regarding claim 20, the references teach the method of claim 1. Pullan further teaches managing use of the standard end-panel portion in accordance with the cut position determined by the processor ([0017] “Preferably the system provides that when further worktop portions are specified from the remnant, such that the further worktop portion size values are WP1, WP2, WP3 and so on, the remnant size value R is automatically amended so that the relationship (WP1+WP2+WP3 . . . )+R=SW.” And [0079] “Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated.”).

Regarding claim 21, the references teach the method of claim 1. Pullan further teaches managing end panel production in accordance with the cut position determined by the processor ([0079] “Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated. This process minimizes waste, and also prevents the accidental over-specifying of a remnant.”).

Regarding claim 22, the references teach the method of claim 1. Pullan further teaches cutting the standard end-panel portion in accordance with the cut position determined by the processor ( [0079] “Furthermore, when the original portion of the worktop is changed in size, during an amendment to the plan, the tool automatically adjusts the size of the virtual remnant. This is possible because the originally selected worktop remains associated with the offcut, and also any subsequently created offcuts. In accordance with this process a worktop can be virtually divided multiple times and used in various places in the design, whilst each time a change is made the total size value of the remaining worktop is recalculated.” Examiner notes that the original portion corresponds to the standard end-panel portion and dividing corresponds to cutting).


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Pullan in view of Bader and CabinetSoftware and in further view of Liniger (US 20120331061 A1).
Regarding claim 9, Pullan in combination with Bader and CabinetSoftware teaches the limitations of claim 1. Pullan further teaches notifying a user ([0079] “If an attempt is made to use a remnant in a position for which its size (typically length) is insufficient, a visual warning is provided to the user and the action is prohibited by the tool”) and an automatically added end panel ([0080] “In a related embodiment (not shown) an automatic attribution of edge-banding--which is an aesthetic strip of material added to the exposed edge of a worktop and is usually coded to match the worktop in colour and finish--is performed on worktop portions, according to whether the design requires edge-banding. If needed, the required edge-banding is added automatically to the order.” And [0081] “Corner bases are used to fill the gaps that are sometimes created at the corners of a room plan, where units meet. The planning tool can also calculate these automatically and add them to the order, based upon the requirements of the finished design.”).
Pullan in combination with Bader and CabinetSoftware does not appear to explicitly disclose notifying a user upon removal of an object.
However, Liniger teaches notifying a user upon removal of an object ([0046] “After the client device 202 has successfully locked the component 102, user Abby may modify the component 102. In particular, user Abby may apply a set of modification commands to the component 102 including, for example, commands to delete shapes, add shapes, reposition shapes, resize shapes, apply different colors or textures to elements, etc. Abby may then notify the collaboration server 206 of the modifications to the component 102 by activating a corresponding control on the user interface such as an update button, for example. The control causes an update message 214 to be generated including (i) an indication of the component to which modifications are applied and (ii) a description of the modifications and/or of the modified component, according to an embodiment. The update message 214 may include a version identifier to specify a version of the model (or the component) to which the modifications have been applied, in an embodiment.”).
Pullan, Bader, CabinetSoftware and Liniger are analogous art because they are from the same field of endeavor of designing and modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning disclosed by Pullan in combination Bader and CabinetSoftware with the object removal notification disclosed by Liniger.
 One of ordinary skill in the art would have been motivated to make this modification in order to indicate to a user what component was modified and provide a description of the modification (Liniger [0046]).
Conclusion                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147